Citation Nr: 0830806	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-27 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Regional Office (RO) that denied service connection for PTSD.

The Board notes that the after a statement of the case was 
issued addressing the veteran's claims for  service 
connection for tobacco smoking, chronic obstructive pulmonary 
disease (COPD), PTSD, hearing loss and dental trauma, the 
veteran filed a timely substantive appeal only addressing the 
issues of service connection for PTSD and hearing loss.  In a 
June 2007 statement, the veteran expressly withdrew his claim 
for hearing loss, tobacco smoking and COPD, but wished to 
continue his appeal for service connection for dental trauma.  
As this statement was submitted well after the September 2005 
rating decision became final, the veteran's statements 
regarding service connection for dental trauma were construed 
as a claim to reopen.  Therefore, the issues of service 
connection for tobacco smoking, COPD, hearing loss and dental 
trauma are no longer before the Board.  38 C.F.R. § 20.204 
(2007).


FINDING OF FACT

The veteran's asserted stressors are inconsistent with the 
credible evidence of record and thus, remain unverified.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a July 2005 letter, issued prior to the 
decision on appeal, and a June 2007 letter, the veteran was 
provided notice regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  The June 
2007 letter also advised the veteran of the evidence needed 
to establish a disability rating and effective date.  This 
case was last readjudicated in September 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes statements 
by the veteran, service treatment records, service personnel 
records, VA outpatient treatment reports, VA examination 
reports, and an article submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing statements and 
an article to support his claim.  Thus, he was provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Under 38 C.F.R. § 3.304(f)(3) (2007), if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases, and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2007).

The veteran contends in essence, that his current PTSD was 
caused by trauma due to a personal assault in service in 
which other soldiers beat him in his bunk and knocked out his 
two front teeth in 1969 due to anger over the assassination 
of Martin Luther King, Jr.  He submitted evidence of the 
riots that broke out in Chicago, Illinois in April 1968, 
following the assassination of Martin Luther King, Jr.

Service treatment records reflect that the veteran was 
treated for broken front teeth in May 1969, the cause of 
which was not reported.  There were no findings of a personal 
assault, PTSD or any other psychiatric disorder in service.  
There was no treatment for injuries relating to the alleged 
assaults in the service treatment records.  

The veteran's service personnel records also reflect two 
instances of proceedings against the veteran for not being at 
his assigned post as the result of an indulgence of 
intoxicating liquor and wrongful possession of an 
unauthorized military pass.  The service personnel records 
also reflect that he had been tried for offenses prior to his 
induction in the Army.  However, there was no record of a 
personal assault on the veteran during his active duty.  
Similarly, a disciplinary action for being absent from his 
place of duty occurred in February 1968, prior to the 
assassination of Martin Luther King, Jr.  Likewise, his 
disciplinary action in June 1968 for being wrongfully in 
possession of a military pass, occurred well prior to his 
alleged assault.

In an August 2003 VA examination, the veteran denied any 
symptoms of PTSD and was diagnosed with adjustment disorder 
with anxious mood.  It was noted the closest thing to combat 
the veteran saw was the amassing of Russian troops in the 
distance prior to the invasion of Czechoslovakia.  The 
examiner noted the veteran reported difficulties with sleep.  
The veteran described occasional dreams, although he said 
they were not really nightmares.  The examiner noted that the 
veteran "denied any symptoms of PTSD, including any 
significant exposure to trauma while in the military."  

In a July 2007 VA examination report, the veteran was 
diagnosed with PTSD based on reported stressors of six 
assaults in service, one of which occurred while he was 
sleeping and he woke up to several African American soldiers 
"beat[ing] the hell" out of him.  He stated that this 
resulted in his broken teeth.  

VA outpatient records from August 2001 to February 2008 
reflect that the veteran was variously diagnosed and assessed 
with psychiatric disorders, including adjustment disorder 
with anxiety and insomnia, adjustment disorder due to chronic 
pain syndrome with insomnia, and generalized anxiety disorder 
with insomnia.  The veteran has not been diagnosed with PTSD 
by his treatment providers.

After carefully considering the evidence of record in light 
of the above, the Board finds that the veteran's reported 
stressors are not credible.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  Initially, the 
Board notes that the veteran's claimed stressor has changed 
during the course of the claim.  His initial stressor was 
noted to be seeing the Russian soldiers and thinking that a 
war was going to occur.  Following the denial of his claim, 
he reportedly conducted research from the National Center for 
PTSD, and changed his stressor to one involving being 
assaulted while he slept.  His notice of disagreement 
suggested that such was in close proximity to the time that 
Martin Luther King, Jr. was assassinated in April 1968.  

At the time of his VA examination in 2007, he reported being 
assaulted six times in service.  He also reported to the 
examiner that his PTSD symptoms began within the first year 
of discharge from the Army and that he has had no periods of 
remission.  However, the Board notes that in November 2001 
outpatient records, the veteran's mood disorder screen was 
negative, and he specifically denied being a victim of acts 
of violence.  In a May 2002 outpatient record he noted that 
his teeth were "busted" during military training in Europe.  
In January 2003 he noted that he lost the two teeth in a 
fight.  During his August 2003 psychiatric examination he 
denied any symptoms of PTSD or exposure to trauma in the 
military.  

It was not until after the veteran filed his claim for PTSD 
that he reported being the victim of an assault while 
sleeping.  His characterization of his teeth being "busted" 
in a fight would seem to be a huge understatement of being 
assaulted by several men while sleeping.  The veteran's 
denial of being involved in any significant trauma or acts of 
violence prior to his claim for service connection greatly 
impacts the credibility of his contentions.  Additionally, 
his claimed assault was purportedly tied to the assignation 
of Martin Luther King, Jr., but such occurred more than a 
year before his alleged assault.  Moreover, the veteran 
apparently did not consider his claimed assault significant 
enough to even report at the time he initially filled out his 
stressor statement.  Further, his claimed assault has 
transformed into being assaulted six times in service.  

It is significant to note that the veteran's treating 
psychiatrists have not found the veteran to be suffering from 
PTSD, nor even suggested that the veteran may be suffering 
from such.  None of the treating records reflect complaints 
regarding nightmares of the alleged assault when discussing 
his sleep complaints.

For the reasons set forth above the Board finds that while 
the evidence does indicate the veteran was treated for two 
broken teeth in service, the veteran's recitation of the 
circumstances surrounding such are simply not credible when 
considered in conjunction with the record as a whole.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  

As the veteran's contentions regarding his stressor have been 
found to be not credible, any diagnosis of PTSD based upon 
such contention is entitled to no probative value.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
if the Board rejects the statements of the veteran).

The Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


